68 F.3d 478
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Douglas John KNIGHT, Appellant,v.UNITED STATES of America, Appellee.
No. 95-2192.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 12, 1995.Filed:  Sept. 29, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Douglas John Knight, a federal inmate, filed a 28 U.S.C. Sec. 2255 motion, arguing the Bureau of Prisons (BOP) erroneously refused to credit his sentence with time he spent released on bail subject to very restrictive conditions.  The district court1 denied Knight's motion.  We affirm.


2
Regardless of the conditions to which Knight was subjected, he was not detained at a penal or correctional facility, and thus cannot receive credit toward his sentence for the time he spent released on bail.  See Reno v. Koray, 115 S. Ct. 2021, 2025-26 (1995) (credit towards sentence under Sec. 3585(b) available only for those defendants detained in penal or correctional facility and under control of BOP).


3
We reject Knight's argument that applying Koray, which was decided during the pendency of his appeal, violates his due process rights.  At the time Knight chose to accept restrictive bail, he was not entitled to receive credit toward his sentence in either the Second Circuit, where he was arrested, or the Eighth Circuit.  See Moreland v. United States, 968 F.2d 655, 657-60 (8th Cir.)  (en banc), cert. denied, 113 S. Ct. 675 (1992);  United States v. Edwards, 960 F.2d 278, 282-83 (2d Cir.1992).


4
The judgment is affirmed.



1
 The Honorable Howard F. Sachs, United States District Judge for the Western District of Missouri